FILED
                              NOT FOR PUBLICATION                            SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BIKAR SINGH,                                      No. 06-73104

               Petitioner,                        Agency No. A076-456-548

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Bikar Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings,

Don v. Gonzales, 476 F.3d 738, 741 (9th Cir. 2007), and we review de novo due

process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Singh admitted giving statements at his asylum interview that were

inconsistent with his application and hearing testimony regarding the

circumstances surrounding his second arrest in October 1995, see Don, 476 F.3d at

741-42 (inconsistencies in the details of events forming the basis of petitioner’s

fear go to the heart of the claim), and Singh’s explanations do not compel a

contrary conclusion, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on testimony the agency found not

credible, and Singh points to no evidence in the record that compels a finding that

it is more likely than not he would be tortured if returned to India, his CAT claim

also fails. See id. at 1156-57.

      We reject Singh’s contention the agency’s adverse credibility determination

violated due process by relying on the discrepancies made during his asylum


                                          2                                    06-73104
interview, because Singh admitted he made the inconsistent statements. See Lata,

204 F.3d at 1246 (requiring error and prejudice for due process violation). We also

reject Singh’s contentions that the BIA applied the wrong standard of review. See

8 C.F.R. § 1003.3(f).

      PETITION FOR REVIEW DENIED.




                                         3                                  06-73104